Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, paragraph 5, the amended limitation of “the first portion, the center portion and the second portion form a continuous single layer” is unclear, because the claim previously recites: “forming a fin mask layer directly on sidewalls of the first and second fin structure…and directly on an upper surface of the isolation insulating layer, wherein the fin mask layer has a first portion…a second portion…and a center portion.”  Specifically, the limitation of “a continuous single layer,” has antecedent basis issues because it appears the “fin mask layer” and the “continuous single layer” are referring to the same layer.  What is the difference between the “fin mask layer” and the “continuous single layer”?  Thus, the scope of limitation is unclear, and the metes and bounds of the claim cannot be determined.  
Claims 2-12 depend from claim 1, and thus, are also rejected for the same issues.

Claims 14-19 depend from claim 13, and thus, are also rejected for the same issues.
In claim 20, paragraph 5, the amended limitation of “the first portion, the center portion and the second portion form a continuous single layer” is unclear, because the claim previously recites: “forming a fin mask layer directly on sidewalls of the first and second fin structure…and directly on an upper surface of the isolation insulating layer, wherein the fin mask layer has a first portion…a second portion…and a center portion.”  Specifically, it is unclear if the limitation is requiring the center portion to connect the first portion and the second portion.  Also, the limitation of “a continuous single layer” is unclear because the specification does not describe a “continuous single layer” which connects the first portion and second portion of the fin mask layer.  What “continuous single layer” is the claim referring to?  Thus, the scope of limitation is unclear, and the metes and bounds of the claim cannot be determined.  


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments filed on October 27, 2020, have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/           Primary Examiner, Art Unit 2829